Date of Sentence         May 22, 1992 Date of Application      May 22, 1992 Date Application Filed   May 22, 1992 Date of Decision         October 27, 1992
Application for review of sentence imposed by the Superior Court, Judicial District of Fairfield. Docket No. CR 91065832.
    William Holden, Esq.   Defense Counsel, for Petitioner Jonathan Benedict, Esq. Assistant State's Attorney, for the State
BY THE DIVISION
After trial by jury petitioner was convicted of attempted assault in the first degree in violation of Connecticut General Statutes 53a-49 and 53a-59(a)(1); assault in the second degree in violation of Connecticut General Statutes 53a-60(a)(2) and interfering with a police officer in violation of Connecticut General Statutes53a-167a. A sentence of eight years was imposed on the first and second count and one year on the third count. All sentences were to be concurrent with a total effective sentence of eight years.
The facts underlying the conviction indicate that petitioner approached a black male who was carrying a small child and asked him for five dollars to buy crack cocaine. When the male refused petitioner slashed him across the face with a knife, cut his left biceps and stabbed him in the chest and shoulder. Petitioner also pulled the knife and threatened the arresting officer.
In seeking a reduction of the sentence petitioner's attorney stated that his client was a forty-three year old CT Page 10592 grandmother from a very disfunctional family. She lived in a hostile environment and also has responded to that environment by being hostile and violent herself.
The attorney, and petitioner, dispute the above facts and categorize the crime as more of a fight in which petitioner used the knife to defend herself against a younger man. The jury verdict appears to be at variance with their theory of events, however.
Her attorney argued that considering all of the factors the sentence is excessive and should be reduced.
Petitioner speaking on her own behalf took exception to some of the facts stated, but did admit she was wrong. She expressed concern for the length of the sentence and a desire to return to her grandchildren.
The state's attorney argued that the sentence should not be reduced. He stated that it was less than the maximum and that the sentencing judge showed great restraint in imposing the sentence. He also stressed the need to protect society.
Petitioner came before the court for sentencing as a middle aged woman with an extensive criminal record and an underlying history of substance abuse. She had been convicted of a serious crime which resulted in serious injuries to an innocent party.
Considering the nature of the offense, the character of petitioner and the requirement to protect the public interest it cannot be found that the sentence imposed is inappropriate or disproportionate. Connecticut Practice Book
The sentence is affirmed.
Purtill, J. Norko, J. Stanley, J.
Purtill, J., Norko, J. and Stanley, J. participated in this decision. CT Page 10593